Filed 10/1/20 P. v. Estrada CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


THE PEOPLE,                                               B300257

         Plaintiff and Respondent,                        Los Angeles County
                                                          Super. Ct. No. MA074142
         v.

MARIO JOSE ESTRADA,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Denise McLaughlin-Bennett, Judge.
Affirmed.
      Janet Uson, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, David E. Madeo and Nancy Lii
Ladner, Deputy Attorneys General, for Plaintiff and Respondent.
                      _________________________
      A jury convicted Mario Jose Estrada of voluntary
manslaughter and the personal use of a handgun. He appeals,
and we affirm.
                         BACKGROUND
      An information charged Estrada with the February 2, 2017
premeditated murder of Jose Cumplido and the personal
discharge of a handgun. (Pen. Code,1 §§ 187, subd. (a), 12022.53,
subd. (d).) After Estrada’s first trial, the jury was deadlocked
and the court declared a mistrial.
1.    Prosecution evidence
      At Estrada’s second trial, Francisco Peralta testified he
shared an apartment in Lancaster with Estrada for two years.
He and Estrada each had their own bedroom. Cumplido, the
victim, lived in a converted garage next to the apartment for
six months. The garage and the apartment were not connected
by a door. As far as Peralta knew, Estrada and Cumplido got
along well.
      On the evening of February 1, 2017, Peralta came home
from work to find Estrada and Cumplido in the driveway,
drinking beer and talking. Peralta went to bed at 7:00 p.m.
because he had to work early the next morning. At 2:20 a.m.,
Estrada knocked on Peralta’s bedroom door and woke him up.
Shaking and crying, Estrada said, “I fucked up.”
      Peralta did not ask Estrada what happened, or look into
Estrada’s bedroom. He saw a little blood on Estrada’s clothes,
but he saw no injuries. Scared, he called Estrada’s family, told
Estrada’s brother Ernie something had happened, and then drove
to Palmdale to pick up Estrada’s family.

1    All the statutory references that follow are to the Penal
Code unless otherwise indicated.




                                2
       Before Peralta left he told Estrada to call 911, but Estrada
said, “No, no, fuck no.” Peralta didn’t know what was going
on or that anyone was hurt or killed, but the way Estrada woke
him up scared him.
       Peralta picked up Estrada’s mother Aura and his brother
Ernie and drove them back to Lancaster. The round trip took
twenty to thirty minutes. Ernie got out of the car to talk to
Estrada. Aura stayed in the car while Peralta circled the block.
He didn’t want to be involved in whatever had happened.
       Ernie got back into the car and Peralta drove to the
sheriff’s station, where Ernie talked to a deputy. The deputies
followed Peralta’s car back to the apartment. Smoke was
everywhere. A trash can was smoking in the living room. In
the kitchen, all four stove burners were burning and a kitchen
towel was smoldering on the stovetop. A small propane tank
kept outdoors was in the middle of the kitchen floor. Peralta
turned off the burners and took the trash can outside. Peralta
then drove Ernie and Aura back to the sheriff’s station, where
he talked to the deputies.
       At trial, Peralta admitted he had testified at the
preliminary hearing that he asked Estrada what happened,
but Estrada didn’t respond. Peralta insisted he did not know
anyone had been hurt or killed.
       On cross-examination, Peralta agreed that overall
Cumplido was a nice guy, but when he drank he would get a
little aggressive. On redirect, he agreed he had told the deputies
Cumplido was “a regular guy, [a] working guy, he wasn’t a bad
person. He was never a bad person, man. He was a true boy.
He was I want to say a fucking good guy, man. A sweetheart guy,
man. He was cool with everyone.” Peralta rarely saw Cumplido




                                3
when he was drinking, but had seen him be aggressive “once in
a while” and didn’t know why he told the deputies never. Peralta
clarified he saw Cumplido act “not bad, but act different.” He
couldn’t explain why he had not told the deputies Cumplido
could be aggressive, even after he knew he had been killed.
       Estrada’s older brother Ernie testified he met Cumplido
only once. As far as he knew, Peralta, Cumplido, and Estrada
all got along. At around 4:00 a.m. on February 2, 2017, his
mother Aura woke him up, saying in a panic that Peralta was
on the phone and needed to talk to him about Estrada. Peralta
told Ernie something had happened with Estrada, and he was
coming over to pick up Ernie and Aura. Peralta arrived 10 or 15
minutes later, and on the way back to Lancaster he told Ernie
that Estrada shot somebody.
       When they arrived, Ernie walked in through the open
front door. Estrada wasn’t there. He saw blood on the carpet
and on the wall in Estrada’s bedroom. He went outside to look
for Estrada, and saw him coming up the street with a big blue
city trash can with a lid.
       Ernie asked Estrada what happened, and he replied:
“[H]e attacked me and I shot him.” Ernie asked who, and
Estrada answered, “[T]he neighbor.” Ernie knew who Estrada
meant. His father had told him Cumplido pulled a gun on him
during a poker game about four months earlier. Ernie also
had heard from Estrada, Estrada’s girlfriend Jennifer Lopez,
and his father and sister that Cumplido often said he had killed
people in Mexico, where he belonged to a cartel, and he had
come to the United States because of crimes he had committed
in Mexico. When Ernie told his brother maybe he should stop




                               4
hanging around with Cumplido, Estrada replied Cumplido had
apologized to his father, who had responded he shouldn’t drink.
       Ernie followed Estrada around the house, asking where the
body was. Estrada said he was getting rid of it. Estrada grabbed
a kitchen knife and started to cut up the bedroom carpet, taking
pieces into the kitchen to burn them on the stove. Ernie told
Estrada he was losing his mind, to get hold of himself, and to
go to the police and tell them what happened. Estrada said,
“I’m fucked,” and the police wouldn’t believe him. Ernie told him
what he was doing looked incriminating and not like he had acted
in self-defense. Ernie assumed Estrada had used the trash can
to dispose of Cumplido’s body. Ernie asked him why he would
get rid of the body if he acted in self-defense, and Estrada said
Cumplido had attacked him and he would take care of it. He
told Ernie to leave.
       Estrada’s mother Aura got out of the car and talked to
him briefly when he first returned to the apartment. She told
Estrada to call the authorities if something had happened.
Estrada replied he made a mistake that was his alone, and
told his mother to leave. Ernie got his father on the phone,
but Estrada would not talk to him.
       Ernie told Estrada they were going to the police, and
Peralta drove Ernie and Aura to the station. They told the
person at the desk that someone had been shot. They had to
wait for 30 minutes, and then they drove back with the deputies
behind them. When they arrived, the trash can was spewing
smoke in the living room and the stove burners all were lit.
Estrada was gone.
       Estrada’s girlfriend Lopez called Ernie and asked if
Estrada had gone to work. Ernie just told her he’d call her back,




                               5
because she was seven months pregnant and he did not want
to stress the baby. Lopez often called Ernie because Estrada
didn’t have a cell phone.
       On cross-examination, Ernie said Estrada was incoherent
and unlike himself, and did not register what was said to him.
Estrada did not try to stop him when Ernie said he would go
to the police. When Ernie told Estrada he was incriminating
himself, Estrada said someone attacked him and he shot him.
When the detectives questioned him, Ernie had told them what
he knew about Cumplido.
       Aura testified Peralta told her he woke up because he
heard an argument. When she arrived at the apartment, Estrada
told her to get back into the car and he didn’t want her involved.
       Around 7:00 a.m., deputies found Cumplido’s body in an
empty lot about 700 feet from Estrada’s apartment. The body lay
face down near a block wall. Two narrow tire tracks, one deeper
than the other, went to and from the sidewalk to the body.
Nearby were a spray can, a can of lighter fluid, and a piece of
carpet. Shoe prints at the apartment and around the tire tracks
and the body matched the shoes Estrada wore when he was
arrested.
       Los Angeles Sheriff’s Department Detective Omar Miranda
assessed the apartment and the empty lot that morning. At
the Lancaster station, he questioned Ernie, Aura, and Peralta,
recording the interviews. Ernie said he thought Cumplido
had killed people in Mexico.
       The prosecutor played clips of the audiotapes for the jury.
At the beginning of Peralta’s interview (Clip 1), he told the
deputies he was “knocked out” when it happened: “I was out,
I didn’t even hear the bullet.” Estrada woke him up. He asked




                                6
what happened, and Estrada said, “ ‘I fucked up,’ ” and started
to cry. Peralta told him to call 911, but Estrada said no. Peralta
looked into Estrada’s bedroom: “I didn’t see no body in there. . . .
I seen his room, I didn’t see nothing. . . . The door was open but
I didn’t see any body or anything, you know.” (At this point in
the interview, the deputies had said nothing about a shooting
or a death.)
       In Clip 2, Peralta described Cumplido as a regular working
guy, “never a bad person,” and “[a] sweetheart guy, man. He
was cool with everybody.” In Clip 3, Peralta said Estrada and
Cumplido “were cool,” there was “never anything bad” between
them, and he never saw them argue, just “laughing and . . .
having a good time.” In Clip 4, Peralta reported Estrada
never said he was afraid of Cumplido, and he never saw them
in conflict.
       Estrada’s girlfriend Jennifer Lopez testified with a grant
of use immunity. On February 2, 2017, Lopez was seventeen,
seven months pregnant with Estrada’s daughter, and studying to
be a nursing assistant. She sometimes stayed at the apartment
with Estrada. As far as she knew he did not own a gun.
       At around 7:20 a.m. on the morning Cumplido was shot,
Lopez was pumping gas on her way to class. Estrada called
and asked her to pick him up across from the Lancaster hospital.
Estrada had no cell phone or car and often used someone else’s
cell phone to call for a ride. When Lopez picked Estrada up,
she noticed he had scratches on his forearms and a fresh scab
on the bridge of his nose. Lopez asked why he wasn’t at work and
how he got his injuries. Estrada ignored her questions and told
her to drive him to the bank, where he withdrew money and gave
her cash to buy a crib. Estrada wanted to go to Ontario (where




                                 7
he had relatives), and they ate lunch at a Burger King on the
way. During the two-hour drive, they talked about the baby.
Estrada didn’t answer when she asked if he’d been in a fight.
       Lopez pulled into the Ontario Mills parking lot and Estrada
got out to smoke a cigarette. She looked back to where he had
been smoking and he was gone. Estrada often disappeared
without telling her where he was going. She searched for him
all over Ontario until dark, and couldn’t find him.
       When Lopez got home her family came out the door crying,
telling her the deputies were looking for her and had told her
mother she would have her baby in jail. Her father called the
sheriff the next day, February 3. Estrada’s family picked Lopez
up and the deputies interviewed her at their house. She lied and
told them she had not seen Estrada. After Detective Miranda
told Lopez she could get in trouble if she covered up for Estrada,
she admitted she picked him up and drove him to Ontario, and
he might be at his aunt’s house. Estrada called Lopez and said
he was turning himself in.
       Lopez said Cumplido once threatened to shoot a neighbor’s
unleashed dog who had bitten Lopez. Lopez also saw Cumplido
sharpening knives outside his door. She had warned Estrada
about hanging out with Cumplido.
       Sergeant Sandra Nava described the crime scene at the
apartment as shown in photo exhibits. In the kitchen and eating
area were a dining table and four chairs. The chairs were not
booked into evidence because at the time they did not appear to
have evidentiary value. Two of the chairs had red chair covers
(seat cushions). A third chair cover was on top of the stove and
partially burned. The fourth chair cover was crumpled on the




                                8
ground just outside the entrance. Blood stains were on the tile
kitchen floor and on the living room floor.
       On cross-examination, defense counsel showed Sergeant
Nava Exhibit 35, a close-up of one of the chairs without a chair
cover. She did not recall seeing anything that appeared to be
blood on the two chairs whose covers had been removed. Forensic
testing did not detect blood on the unburned part of the chair
cover on the stovetop, or on the cover found outside.
       In Estrada’s bedroom were a bed, a mattress, a dresser
with a television on it, and a couch that looked like the bench
seat from a vehicle propped up on two chests of drawers. A
bleach bottle and a beer bottle were on the floor. Sergeant Nava
did not smell a strong odor of bleach in the bedroom. Pieces of
the carpet had been cut out; some pieces were still on the floor.
Blood was on the wall and on the cement where the carpet had
been removed, and what looked like tissue also was on the carpet.
A kitchen knife lay on the couch. A bullet was embedded in
the bedroom door. An empty gun box was on the closet shelf.
       In Cumplido’s bedroom in the converted garage, the
deputies found a methamphetamine pipe on a desk and a live
bullet on a closet shelf.
       Something was smoldering in a wheeled trash can on
the patio between the apartment and the converted garage.
There was blood in the can.
       The autopsy showed Cumplido was 35 and obese, with
a partially blocked artery. He had a gunshot wound to the right
temple from a gun held less than an inch away. The bullet had
exited from the left side of his head. The medical examiner could
not say whether Cumplido had been standing or sitting when
he was shot. Cumplido had some superficial abrasions on his




                               9
forehead and a light bruise on his left shin. His blood analysis
showed an alcohol content of .21 percent and .34 micrograms per
milliliter of methamphetamine. The cause of death was homicide
by a gunshot wound to the head.
       Cumplido’s older brother testified he was not a violent
person, except for a fistfight over a girlfriend. He did not work
for the cartels and was not a killer.
2.     Defense evidence
       Estrada’s father Ernie Estrada (hereinafter “Ernie Sr.,”
for clarity) testified he won $250 from Cumplido in a poker game.
Cumplido had been drinking and “maybe he was a little high.”
He got upset and threatened Ernie Sr. that he had a gun, putting
his hand behind his back. Ernie Sr. told him to take it out
and use it, and Cumplido pulled out a black gun, showed it to
Ernie Sr., and put it back behind him. Cumplido said he was
in the United States because he was in a Mexican cartel, had
killed someone, and was running away. Ernie Sr. did not call
the police at the time, or tell the sheriff about the incident after
Cumplido was killed.
       A toxicology expert testified that long-term
methamphetamine use could damage the brain. Right after
ingesting the drug, a user would have a surge of energy and
feel invincible, and might become violent without understanding
the risks or thinking clearly. A user also could experience
psychosis causing hallucinations and delusions. Cumplido’s
enlarged heart was a sign of chronic methamphetamine use.
The amount of alcohol in his blood was twice the legal limit,
which combined with his methamphetamine level, would increase
an individual’s propensity for aggression.




                                10
       Estrada testified in his own defense. He met Cumplido
a year and a half after he and Peralta moved into the apartment,
and he was 24 years old when he shot Cumplido. He hung out
with Cumplido and gave him furniture. Cumplido often drank
alcohol. When he smoked methamphetamine, he would get
fidgety, walk around, and “be talking crap about people.”
Cumplido told him he left Mexico because he was in a cartel
and had killed some people, and other people wanted to kill him.
Estrada figured that was in the past, and hung out with
Cumplido because he lived next door.
       Estrada was at the poker game with Ernie Sr. He left
to get something from the refrigerator, and when he returned
he saw the barrel of a gun behind Cumplido’s back. Cumplido
appeared drunk and said Ernie Sr. was cheating.
       On February 1, 2017, Estrada got home from his job as an
aircraft mechanic at 4:00 p.m. Cumplido was outside drinking
beer and asked Estrada to join him. They hung out from about
6:00 p.m. to 11:00 p.m. When Cumplido started to smoke
methamphetamine, Estrada went inside, and then invited him
in to watch TV in Estrada’s bedroom. Cumplido sat on the couch
and Estrada sat on the couch and the foot of the bed. They were
inside with the bedroom door cracked open for over two hours,
and then they went outside to smoke a cigarette.
       Estrada said he was calling it a night because he had to
work at 5:00 a.m. the next day. Cumplido got upset and said,
“[L]et’s keep drinking you fucking pussy.” Estrada let it go
because Cumplido was drunk. He closed the front door and
his bedroom door, turned off the lights, and went to bed.
       Estrada woke up at 4:00 a.m. The lights were on, and
Cumplido was standing at the foot of his bed pointing a gun




                               11
at him. Cumplido said, “[G]et up you fucking pussy.” Cumplido
had a crazy, blank look on his face and Estrada thought he was
going to kill him. Estrada stood up on the bed with his hands in
the air and asked, “What the fuck are you doing?” Cumplido told
him to get off the bed, motioning with the gun and pointing it
at the couch. Estrada jumped off the bed and went for the gun.
As they struggled, Cumplido punched Estrada in the nose.
Cumplido kept saying: “I’m going to fucking kill you.” Estrada
managed to take the gun away, turned it around, and shot
Cumplido in the head. He believed Cumplido would kill him
if he didn’t shoot him first.
       The gun, a .38 revolver, was Estrada’s. It had been out on
the dresser when they came inside to watch TV. Cumplido asked
to see it. He had looked at it, said it was a nice gun, and gave it
back to Estrada who put it back on the dresser.
       Cumplido fell back dead, with his head in a puddle of blood.
Estrada went into shock, holding his head and walking in circles.
He went into Peralta’s room and woke him up, saying: “I fucked
up. I shot [Cumplido].” He didn’t tell Peralta that Cumplido
attacked him. Peralta told him to call the police. Estrada went
outside to calm down, and when he came back inside Peralta
had left. It felt like a bad dream.
       Thinking, “if I got rid of his body . . . it would just all
go away,” Estrada grabbed an outdoor trash can and brought
it into the room. He put Cumplido in the trash can, wheeled it
to the vacant lot, and dumped him. He wasn’t trying to hide the
body. He moved the bed and cut out the carpet where Cumplido
fell. In the process he scratched his arms. Estrada was not in
his right mind, and thought if he removed Cumplido’s blood his
presence would be gone. He burned the carpet on the stovetop,




                                12
using the chair covers to ignite it, and threw the pieces into
the trash can. He wasn’t trying to destroy evidence.
      Peralta arrived with Estrada’s brother and mother.
Estrada was messed up and couldn’t think clearly. He didn’t call
the police because he didn’t think that would help the situation.
He might have told his mother he made a mistake and was going
to take care of it. He never told his family to help him hide from
the police, and didn’t try to stop them from going to the station.
Unable to stop thinking he had shot Cumplido and believing he
had to get rid of his presence, Estrada continued to burn things
on the stove after his family left.
      Leaving behind his work identification and his keys,
Estrada ran until he got tired, ending up by the hospital where
he called Lopez. She picked him up and they went to the bank,
to Burger King, and then to Ontario. Estrada did not tell her
what happened because she was pregnant. He left her in the
parking lot because he realized he needed to get his mind right.
The next morning Estrada called his father and told him he
was going to turn himself in.
      On cross-examination, Estrada testified he bought the
gun from a friend of Peralta’s about six months before he shot
Cumplido. He did not register the gun, but he had fired it and
knew how to use it. He kept the gun in the gun box in his closet
but had taken it out the day before to clean it, and left it loaded
on the dresser.
      He drank about four cans of beer with Cumplido. He let
Cumplido hold the gun because he wasn’t aggressive at the time.
They watched TV sitting on the couch and the bed; they did not
bring in any chairs from the kitchen. Estrada refused to call
the police because he didn’t see how that would fix the problem




                                13
that Cumplido was dead. Because he wasn’t thinking clearly,
he didn’t tell Peralta Cumplido attacked him. He acted out of
fear the whole time. He burned the chair cover only to ignite
the carpet (although at the preliminary hearing he said those
chairs didn’t have covers), and he had no idea why he threw the
other chair cover outside. He also didn’t know why he brought
the trash can inside, how the propane tank got into the kitchen,
or why he left all four stove burners on. He grabbed the gun
when he ran off and threw it into a trash can down the road.
He did not intentionally destroy evidence.
       In closing, the prosecutor argued Estrada killed Cumplido
during an argument and was guilty of second-degree murder.
The men moved two of the kitchen chairs into the bedroom to sit
on while they watched TV. They argued and woke Peralta up.
Estrada lost his temper, got his gun, put it to Cumplido’s head,
and shot him as he sat in the chair. Estrada moved the chairs
back into the dining area and burned the bloody chair cover on
the stove to destroy evidence. “That red stain we—police didn’t
grab that chair because they didn’t know it was important so
we have never been able to test it, but you look at that and
you tell me does that look like a bunch of blood soaked through
something like this and then stained that chair just like the blood
soaked through the carpet and stained the cement underneath.”
The wound on Estrada’s nose was scabbed and too old to be from
a struggle over the gun.
       Defense counsel argued Estrada killed Cumplido in self-
defense. The prosecutor was suggesting that experienced police
missed a blood stain on the chair, but “[t]here was not one speck
of blood [o]n that chair.” Even if Cumplido had been shot sitting
down his blood would not get on the chair, so the prosecutor’s




                                14
“theory does not hold water.” Instead, Cumplido woke Estrada
up and in the struggle for the gun, Estrada shot Cumplido to
defend himself, and then acted out of panic.
       In rebuttal, the prosecutor argued that perhaps the police
could have done more and “figured out the thing about the
chairs,” but the evidence showed Cumplido was killed while
sitting in a chair. The blood got on the seat just as it got all over
the place. Cumplido took two chair covers off and burned one
of them, which was “real evidence” that he burned the cover
because there was blood on it.
       The jury convicted Estrada of voluntary manslaughter in
imperfect self-defense in violation of section 192, subdivision (a),
and found true that he personally used a firearm. The court
sentenced Estrada to a total term of 21 years in prison (the upper
term of 11 years and 10 years for the firearm enhancement).
                            DISCUSSION
1.     Admitting the clips from Peralta’s interview was
       not an abuse of discretion
       Estrada argues the trial court abused its discretion when
it admitted into evidence the clips from the recording of Peralta’s
interview with the detectives.
       The prosecutor told the court he intended to introduce clips
from the interview. The court admitted four clips (renumbered
as 1, 2, 3, and 4) over defense objection.
       a.     Clip 1
       In Clip 1, Peralta said he was “knocked out” and “didn’t
even hear the bullet,” he looked into Estrada’s bedroom and
“didn’t see any body or anything,” and from the doorway to
his bedroom he could see through Estrada’s open bedroom door.
The prosecution argued this hearsay evidence was admissible




                                 15
because Peralta’s statements were inconsistent with his trial
testimony.
       “Evidence of a statement made by a witness is not made
inadmissible by the hearsay rule if the statement is inconsistent
with his testimony at the hearing and is offered in compliance
with Section 770.” (Evid. Code, § 1235.) Relevant evidence
includes “evidence relevant to the credibility of a witness . . .
having any tendency in reason to prove or disprove any disputed
fact that is of consequence to the determination of the action.”
(Evid. Code, § 210.) “There is no requirement that impeachment
evidence directly contradict a witness’s testimony to be
admissible; it need only tend to prove that the witness is not
credible.” (People v. Turner (2017) 13 Cal. App. 5th 397, 409.)
Estrada argues Peralta’s interview statements were not
inconsistent. We disagree.
       Peralta testified he did not look into Estrada’s bedroom,
and did not know anyone had been hurt or killed until after he
talked to the detectives. Yet at the beginning of his interview
he told the detectives he did not hear the bullet, and he looked
into Estrada’s bedroom through its open door and did not see
“any body” or anything. This statement indicates that before
he talked to the detectives, he knew a gun had been fired,
and he looked into Estrada’s bedroom and did not see a body
(or anyone who was hurt). Although Estrada testified he told
Peralta he shot Cumplido, Peralta testified Estrada just told him
he “fucked up.” Clip 1 is inconsistent with Peralta’s testimony,
and it was relevant evidence because it tended to show Peralta
left significant facts out of his testimony. The trial court did
not abuse its discretion in allowing the jury to hear it.




                               16
       b.     Clips 2, 3, and 4
       In Clips 2, 3, and 4, Peralta told the detectives Cumplido
was a regular working guy who was never a bad person and
was cool with everyone, including Estrada. Peralta said he never
saw “anything bad” or an argument, and Estrada never told him
he was afraid of Cumplido. Estrada argues the admission of
these clips deprived him of a fair trial.
       In the three clips, Peralta stated without qualification
Cumplido got along with everyone, he never saw anything bad,
and Estrada never said he was afraid of Cumplido. Yet on cross-
examination defense counsel asked Peralta if Cumplido would
get a little aggressive when he drank, and Peralta answered yes.
Pressed on redirect by the prosecutor why he did not tell the
detectives Cumplido could be aggressive, Peralta said he didn’t
know why, and he was rarely around when Cumplido drank.
Peralta’s testimony that Cumplido was aggressive when drinking
was inconsistent with his repeated statements to the detectives
that Cumplido got along with everyone and he never saw
anything bad. Whether Cumplido was aggressive when drinking
was relevant to the defense argument that—drunk and high
on methamphetamine—he came into Estrada’s room and pointed
a gun at him, starting the struggle during which Estrada shot
Cumplido in self-defense. The trial court did not abuse its
discretion when it admitted Clips 2, 3, and 4 as inconsistent
with Peralta’s testimony.
       As a general matter, compliance with the ordinary rules of
evidence does not impermissibly infringe on the defendant’s right
to present his defense. (People v. Lucas (1995) 12 Cal. 4th 415,
464.) The four interview clips were relevant and admissible,




                               17
so their admission into evidence does not support Estrada’s
due process claim. (Id. at p. 450.)
2.     An involuntary manslaughter instruction was
       not required
       Estrada argues the trial court had a sua sponte duty to
instruct the jury on involuntary manslaughter. We disagree.
       Even in the absence of a request, the trial court has an
obligation to instruct on a lesser included offense if substantial
evidence would support a jury verdict that the defendant was
guilty only of the lesser offense. (People v. Romero (2008) 44
Cal. 4th 386, 402.) Involuntary manslaughter is a lesser included
offense of murder. (People v. Thomas (2012) 53 Cal. 4th 771, 813.)
A killing is involuntary manslaughter when the defendant
kills without malice aforethought and without actually forming
the intent to kill. (People v. Rogers (2006) 39 Cal. 4th 826, 884.)
       No evidence supported a conclusion that Estrada did not
form the intent to kill. Estrada himself testified that he intended
to kill Cumplido. When he managed to take the gun from
Cumplido, he “turned it around and shot him” in the head,
thinking, “I had to shoot him or he was going to kill me.”
Cumplido “put me in that circumstance where I didn’t have
no choice, it was either my life or his life.” He never stated
he intended only to frighten or wound Cumplido, and he shot
Cumplido in the head from less than an inch away.
3.     The prosecutor did not commit misconduct and
       defense counsel was not ineffective for failing
       to object
       Estrada contends the prosecutor committed misconduct
in closing argument by diluting the burden of proof and by
assuming facts not in evidence. Estrada did not object at trial,




                                18
and does not argue an objection would have been futile or
a judicial admonition would not have cured any error, so he
has forfeited a claim of prosecutorial misconduct. (People v.
Fernandez (2013) 216 Cal. App. 4th 540, 561.) Recognizing this,
Estrada contends his counsel was ineffective when he did not
object. (People v. Woodruff (2018) 5 Cal. 5th 697, 780.) Estrada
has a state and federal constitutional right to the effective
assistance of counsel. To show that he did not receive that
assistance, he must establish by a preponderance of the evidence
that his counsel’s representation was objectively unreasonable,
and that it is reasonably probable that the outcome of his trial
would have been different but for counsel’s error. (People v. Mai
(2013) 57 Cal. 4th 986, 1009.) Because the appellate record rarely
demonstrates that a failure to object shows incompetence, “such
claims are more appropriately litigated on habeas corpus, which
allows for an evidentiary hearing where the reasons for defense
counsel’s actions or omissions can be explored.” (People v. Lopez
(2008) 42 Cal. 4th 960, 966.)
       A prosecutor has wide latitude in closing argument,
and his remarks amount to misconduct only if the defendant
can show a reasonable likelihood the jury understood the
comments in an improper manner. (People v. Frandsen (2019)
33 Cal. App. 5th 1126, 1151.) We address the merits only
as necessary to decide Estrada’s claim that his counsel was
ineffective. (People v. Ochoa (1998) 19 Cal. 4th 353, 431.)
       a.    Diluting the burden of proof
       The prosecutor reminded the jury that beyond a reasonable
doubt, as defined in the instruction, meant an abiding conviction
that the charge was true. The evidence did not need to eliminate
all possible doubt, but it must convince the jury that “the only




                               19
reasonable explanation for all the facts that you heard is that
he is guilty.”
        The prosecutor then explained that circumstantial evidence
should be considered as a whole, giving the example of a “what
is it” game he played with his little boys. “I think of something
and I give them clues and we see how fast they can figure out
what I’m thinking of. So to explain how circumstantial evidence
works with taking everything together,” the prosecutor asked the
jury to imagine it was playing the game, and he gave it a list of
clues describing what he was thinking of. One clue would not
be enough for the jury to know the answer. The jury would have
to consider all the clues together. “[J]ust like in this case, one
thing that you know, one piece of circumstantial evidence alone
doesn’t prove that he murdered him, but it’s when you take
them all together, when you look at them all together there’s
only one answer that fits everything together.”
        Estrada argues the prosecutor’s description of the “what
is it” game suggested the jury could reach a conclusion with
just a few clues, and trivialized the beyond a reasonable doubt
standard. But the prosecutor was describing how the jury should
use circumstantial evidence, and told the jury it must consider
all the evidence, not just some of it. The prosecutor’s description
of the standard, and his description of how the jury should
use circumstantial evidence, was consistent with the court’s
instructions.
        Estrada also argues the prosecutor told the jury the burden
of proof could be satisfied with facts that merely made sense or
were more likely to be true. The prosecutor urged the jury to
use logic and common sense in evaluating the evidence and the
credibility of the witnesses’ testimony. Many of the witnesses




                                20
were Estrada’s family, “and because of that I think you could
see that they were hiding the truth from you.” The jury should
use common sense to sort through their inconsistent statements.
“If someone said something earlier and then something different
later, what’s more likely to be true[?]” He suggested Lopez’s
testimony that she did not talk about anything with Estrada’s
family when they drove her to their house to talk to the
detectives made no sense; Estrada’s trial testimony that
he burned the chair cover on the stove only to ignite the carpet
(when a kitchen towel was already on the stove) was inconsistent
with his preliminary hearing testimony; and Estrada’s testimony
that he invited Cumplido into his bedroom after Cumplido
smoked methamphetamine, and let him handle a loaded gun
Estrada left lying out in the dresser, made no sense if, as Estrada
also testified, Cumplido became aggressive when he smoked
methamphetamine. All this showed Lopez and Estrada were
not telling the truth.
       These statements did not equate the beyond a reasonable
doubt standard with everyday decisionmaking. Instead, they
were consistent with the court’s instruction that “[i]n deciding
whether testimony is true and accurate, use your common sense
and experience.” (CALCRIM No. 226.) “[T]he prism through
which witnesses’ credibility should be evaluated is common sense
and experience.” (People v. Campos (2007) 156 Cal. App. 4th 1228,
1240.) The prosecutor did not tell the jurors “to use their
common sense and experience in finding reasonable doubt, which
could potentially conflict with the beyond a reasonable doubt
standard, but only in assessing a witnesses’ credibility.” (Ibid.)




                                21
       b.    Arguing facts not in evidence
       Estrada maintains the prosecutor misstated the facts
when he argued to the jury the kitchen chairs had been moved
into Estrada’s bedroom and the red stain on one chair looked
like blood, “persuad[ing] the jury to assume that Cumplido was
killed in a kitchen chair in appellant’s room” and undermining
Estrada’s self-defense theory. But the prosecutor did not tell
the jury it was a fact that the chairs were moved into the
bedroom, or that the stain on the chair had been tested and
proven to be blood. He argued his theory that the men would
not have sat close together on the small couch, and instead
they were sitting on the two kitchen chairs when Estrada shot
Cumplido in the head during an argument, not in a struggle over
the gun. Estrada took off the two chair covers and burned one
on the stovetop to destroy blood evidence consistent with the
red stain on one of the chair seats. This argument was consistent
with the prosecutor’s theory that Estrada committed second
degree murder. It did not affect the verdict, as the jury rejected
this theory when it found Estrada guilty of voluntary
manslaughter in imperfect self-defense.
       Estrada also assigns misconduct to the prosecutor’s
argument that the bleach bottle was in Estrada’s bedroom
because he was trying to clean up, and the bottle was open,
tipped on its side, and “it looks like it’s empty.” Defense counsel
argued there was no “stink” of bleach and the only cleaning
Estrada was doing was “mental cleansing.” Estrada argues there
was no testimony that the bottle was empty. But the prosecutor
did not say the bottle was empty, only that it looked empty
because it was open and tipped on its side. Whether Estrada
tried to clean up blood with bleach was unimportant, given




                                22
his admission he cut up the bloody carpet and tried to burn it
on the stovetop.
       None of the prosecutor’s statements in closing argument
was misconduct, and defense counsel was not ineffective when
he failed to object.
4.     Substantial evidence supports the verdict
       Estrada argues the only conclusion supported by the
evidence is that he killed Cumplido in self defense, describing
evidence supporting that conclusion. But in determining whether
substantial evidence supports the jury’s verdict, we do not ask
whether the evidence might have supported a different verdict.
Instead, we view the evidence in the light most favorable to
the prosecution, without reweighing it or reevaluating witness
credibility, and we presume in support of the judgment the
existence of every fact the jury could reasonably infer from the
evidence. (People v. Lindberg (2008) 45 Cal. 4th 1, 27.) We ask
only whether any reasonable jury could have found the elements
of the crime beyond a reasonable doubt, and we do not reverse
simply because the evidence would also support a different
verdict. (Ibid.)
       The jury rejected Estrada’s theory that he shot Cumplido
in self-defense after Cumplido woke him up, pointing a gun
at Estrada and saying he was going to kill him. The jury
also rejected the prosecution’s theory that Estrada committed
second degree murder during an argument, shooting Cumplido
in the head as he sat in a chair. The jury found Estrada acted in
imperfect self-defense and was guilty of voluntary manslaughter.
       The jury was instructed that a killing that would otherwise
be murder is reduced to voluntary manslaughter if the defendant
acted in imperfect self-defense, actually believing he was in




                               23
imminent danger of being killed or suffering great bodily injury
and that deadly force was necessary in defense, but at least one
of those beliefs was unreasonable. A defendant who kills another
under the actual but unreasonable belief that he is in imminent
danger of death or great bodily injury does not act with malice,
and so is guilty only of manslaughter. (People v. Booker (2011)
51 Cal. 4th 141, 182.)
       The jury could reasonably have concluded from the
evidence that during a struggle involving the gun, Estrada
actually believed he had to use deadly force against Cumplido,
but his belief was unreasonable. Jurors could have viewed
the evidence as establishing that Estrada invited Cumplido into
his room after both had been drinking and Cumplido had smoked
methamphetamine, which sometimes made him aggressive.
Estrada nevertheless let Cumplido handle his loaded gun.
Whether then or later, a conflict over the gun led Estrada to
a sincere but unfounded belief that his life was in imminent
danger and he had to shoot Cumplido to protect himself. Estrada
testified he had wrested the gun away from Cumplido when he
shot Cumplido in the head. The jury could conclude that Estrada
was unreasonable in believing he had to use deadly force to
defend himself from Cumplido, when Estrada had full possession
of the gun and shot Cumplido at close range. While the jury’s
verdict is not the only reasonable conclusion that could be drawn
from the evidence, sufficient evidence supports the jury’s finding
that Estrada was guilty of voluntary manslaughter.




                                24
                       DISPOSITION
     The judgment is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    EGERTON, J.

We concur:




             LAVIN, Acting P. J.




             DHANIDINA, J.




                               25